DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 9 are objected to because of the following informalities:  
claim 7:  in the 2nd line of the 6th limitation, the word “pervious” should be corrected to read “previous.”  Appropriate correction is required.
claim 9: the preamble of the claim recites that a computer system performs the method of…and subsequent limitations begin with “the computer system…” and recite steps.  The preamble has already specified that the computer system performs steps.  The redundancy of the limitations reciting “the computer system” is not required. Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Re claim 8: reads “providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer readable program code in the computer.“  The claim is rendered indefinite because the recitation, “the computer,” lacks sufficient antecedent basis in the claims.   
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-14 recite a computer program product comprising a computer readable storage medium… Under a broadest reasonable interpretation, a claim drawn to a “computer readable storage medium” covers forms of non-transitory tangible media (statutory subject matter) and transitory propagating signals per se (non-statutory subject matter).  (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e., abstract idea) that is not integrated into a practical application and does not recite significantly more than the abstract idea.  
      Claim 1 is directed to a process, which is a statutory category of invention (Step 1: yes).
   The claim recites a computer-implemented method comprising: 
      determining, by one or more processors, a relationship between an owner of an account and a user by using a knowledge graph;
     determining, by the one or more processors, a pattern of purchases made by the user using a machine learning module; and
     based on (i) the relationship between the owner of the account and the user and (ii) the pattern of the purchases, dynamically granting, by the one or more processors, a security permission to the user for a usage of the account.

Step 2A Prong 1
   Under a broadest reasonable interpretation the claim limitations (excluding the italicized limitations) recite an abstract idea of granting a security permission to a user to use an account for purchases based on determined information about the user or owner. The limitations correspond to certain methods of organizing human activities, as the process recites steps that create an agreement between two parties as to the usage of an account for purchases.  The computing components – one or more processors - do not necessarily restrict the claim from reciting an abstract idea.  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)

Step 2A Prong 2
   This judicial exception is not integrated into a practical application because the additional element - one or more processors – and their use in determining and granting steps result in no more than simply applying the abstract idea using generic computer components recited at a high level of generality (see e.g. specification para 54). The presence of a generic computer component is used for nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The additional element “using machine learning” merely recites programming of a computer to perform the determining step, i.e., to implement the abstract idea. (MPEP 2106.05(f)).  
   The recitations of these additional elements, individually and as an ordered combination, do not meaningfully limit performance of the abstract idea and hence do not integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
   
Step 2B
   Per above, the claim includes additional elements, when considered separately or in combination, are not sufficient to amount to significantly more than the judicial exception.  For the reasons discussed above with respect to integration of the abstract idea into a practical application (Step 2A, Prong 2), the additional elements considered individually and as an ordered combination do not add significantly more to the exception.  (Step 2B: No)
   For these reasons, the claim is not patent eligible under 35 USC 101.  
	
Similar arguments, as for claim 1, can be made for independent computer program product claim 9, as the claim recites elements used to perform the abstract idea as in claim 1.  Hence, claim 9 is rejected on similar grounds to claim 1.  
 Similar arguments can be made for independent system claim 15, and hence claim 15 is rejected on similar grounds to claim 1, as regards the abstract idea.  The claim recites additional elements beyond those recited in claim 1 which are addressed as follows:    
  Re claim 15, this judicial exception (abstract idea) is not integrated into a practical application  since the recited features of the abstract idea are being applied on a system, comprising  a central processing unit (CPU); a memory coupled to the CPU and a computer readable storage medium coupled o the CPU, being used as  a tool to implement (“apply it”) the abstract idea (See e.g., MPEP §2106.05(f)).  (Step 2A Prong 2: No).    
Here, the additional elements when considered separately and as an ordered combination, do not amount to significantly more because as stated above in the step 2A, Prong 2 analysis, the claim is simply using the additional element as a tool to carry out the abstract idea (i.e., “apply it”).  The additional elements are specified at a high level of generality to simply implement the abstract idea. (see e.g., applicant’s specification ¶¶ 47-48, fig 4) (Step 2B: No)
  
Dependent claims 2-8, 10-14 and 16-20 are also rejected under 35 USC 101 
    Dependent claims 2-8, 10-14 and 16-20 further define the abstract ideas recited in claims 1, 9 and 15, from which these claims respectively depend.  Hence, the claim limitations correspond to the abstract category, certain methods of organizing human activity – i.e.,  claims 2-4, 10-13, 16-18 (further describe the account and other parameters that are determined and then applied to the account for a purchase); 5-7, 13, 14, 19, 20  (further describe other parameters that are used in determining to grant permission to use an account).  
   Dependent claim 8 merely recites a service that is provided with computer components deployed to perform the abstract of claim 1.   As the claim recites elements used to perform the abstract idea as in claim 1, the claim is rejected on similar grounds as claim 1.  
   In sum, these dependent claims 2-8, 10-14 and 16-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the abstract idea judicial exception when considered both individually and as an ordered combination.  
  For the reasons presented above, claims 1-20 are not patent eligible under 35 USC 101.

   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Senn (U.S. 2020/0202354) in view of Horvitz et al. (U.S. 2013/0006904).
   Re claim 1:  Senn shows a computer-implemented method comprising:
       determining, by one or more processors, a relationship between an owner of an account and a user (paras 58 and  63, showing user identified by owner in a transaction approval policy as authorized user (which is the relationship) and the user information fact then being determined); 
        determining, by the one or more processors, a pattern of purchases made by the user (para 51, showing tracking types of transactions approved or declined by a transaction approval policy over time, where the policy comprises information associated with authorized users of the account (paras 26,  63)); and      
     based on (i) the relationship between the owner of the account and the user and (ii) the pattern of the purchases, dynamically granting, by the one or more processors, a security permission to the user for a usage of the account
(para 51, showing tracking types of transactions approved or declined  (a pattern of purchases) by a transaction approval policy over time and determine whether to flag a new attempted purchase that requires an account owner to approve or deny, where this also indicates that if a flag is not determined, then the purchase will be approved (i.e., permission granted to use the account);  in conjunction with paras 61 and 63,  identifying types of transactions may be based on for example, the user, an amount, a merchant , a location… and showing user identified by owner as authorized user (which is the relationship)). 
   Senn does not expressly show using a knowledge graph (to determine relationship) or using machine learning (for pattern determination).
   Horvitz broadly shows use of machine learning for determining patterns and further shows graphical representation of relationships (see, e.g., paras 28, 31). 
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Senn that shows evaluation of multiple transactions for determining approval, the general process of Horvitz that describes machine learning and graphs showing relationships as tools used to evaluate data that can be used to predict other behavior. a transaction, the ability to incorporate identity of locations  of individuals associated with a transaction in order to prevent fraudulent account usage.

   Re claim 8: Senn in view of Horvitz shows the method of claim 1.
   Senn further shows:
      providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer readable program code in the computer, the program code being executed by a processor of the computer to implement determining the relationship between the owner of the account and the user, determining the pattern of the purchases made by the user, and granting the security permission to the user for the usage of the account
(para 5, 19, 21-24, 25, fig. 1, showing computer system for managing transaction authorization and establishing approval policy).

   Re claims 9 and 15: The limitations closely parallel the limitations of claim 1 and are therefore rejected under a similar rationale. Computer readable storage media, computer processing unit, memory are shown in Senn (paras 24, 45, 49, 50, 93-95).
Claims 2-4, 10-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Senn in view of Horvitz and further in view of Leonard  et al. (U.S. 2014/0019088).
   Re claim 2: Senn in view of Horvitz shows the method of claim 1.  Senn further shows  wherein the account is an electronic payment account (see, e.g., para 18 identifying an electronic account used for purchases), and wherein the dynamically granting the security permission includes:
     determining one or more authorized categories of items that the user is authorized to purchase based on the pattern of the purchases 
(paras 59, 60, showing merchant category code (that identifies types of goods sold) that are approved in conjunction with fig 5, with transaction initiated, whether to authorize being determined  based on transaction approval policy (para 73)); 
    determining one or more authorized businesses from which the user is authorized to purchase the items, based on the pattern of the purchases 
(paras 59, 60, showing transaction approval policy specifying a merchant that will be approved in conjunction with fig 5, with transaction initiated, whether to authorize being determined  based on transaction approval policy  and para 61 showing example of type of transaction also being described as by merchant, transaction rejected from certain business based on previous transactions, which indicates that approval allowed if not from that business);
    determining that the user is initiating a purchase of an item using the electronic payment account
(fig 5, showing transaction initiated with fig 5, with transaction initiated, whether to authorize being determined  based on transaction approval policy (para 73));
     determining that the item is in a category included in the one or more authorized categories and is being purchased from a business included in the one or more authorized businesses
(fig 5, showing transaction initiated with fig 5, with transaction initiated, whether to authorize being determined  based on transaction approval policy (para 73)); and
   based on the item being in the category included in the one or more authorized categories and the item being purchased from the business included in the one or more authorized businesses, authorizing the purchase of the item by the user ((fig 5, para 73).   
   Senn does not show but Leonard shows general use of multivariate clustering used to determine patterns in a selected time series of data (see. e.g., para 28).  
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Senn and Horvitz that show evaluation of multiple transactions for determining approval, the general process of Leonard that further describes determining patterns in data that can be used to predict other behavior.
   Re claim 3:  Senn in view of Horvitz and further in view of Leonard shows the method of claim 2.  Leonard further shows use of multivariate time series clustering (para 28).  
   Senn further shows 
    determining, by the one or more processors, a maximum cost of one or more purchases that the user is authorized to make based on the pattern of the purchases (paras 59, 60, showing transaction approval policy specifying a maximum amount that will be approved); and
    determining, by the one or more processors, that a cost of the purchase of the item does not exceed the maximum cost, wherein the authorizing the purchase of the item by the user is further based on the cost of the purchase of the item not exceeding the maximum cost
(paras 59, 60, showing transaction approval policy specifying a maximum amount that will be approved in conjunction with fig 5, with transaction initiated, whether to authorize being determined  based on transaction approval policy which includes , determining maximum allowed value not exceeded).
   Re claim 4: Senn in view of Horvitz and further in view of Leonard shows the method of claim 3. 
  Senn further shows:
   determining, by the one or more processors, that a first cost of a first purchase initiated by the user using the account exceeds the maximum cost
(paras 26, lines 10-18, showing transaction approval policy for authorized user and maximum amount specified in conjunction with fig 5 and para 73 showing transaction and checking of approval policy to determine if allowed); 
    in response to the determining that the first cost exceeds the maximum cost, sending, by the one or more processors, a notification to the owner of the account about the first cost exceeding the maximum cost 
(paras 26, lines 10-18, showing transaction approval policy for authorized user and maximum amount specified in conjunction with fig 5 and para 73 showing transaction and checking of approval policy to determine if allowed; in conjunction with para 26, transaction is flagged and para 18, showing flagging then means request for authorization sent to account owner);
   receiving, by the one or more processors, an authorization from the owner of the account to allow the user to complete the first purchase, the authorization being in response to the notification (para 65).
   
   Regarding the limitations: 
 subsequent to the receiving the authorization, determining, by the one or more processors, that a second cost of a second purchase initiated by the user using the account exceeds the maximum cost;
    determining, by the one or more processors, that the second cost matches the first cost;
    based on the authorization to complete the first purchase and the second cost matching the first cost, authorizing, by the one or more processors, a completion of the second purchase even though the second cost exceeds the maximum cost, without sending another notification to the owner of the account, and without requiring an authorization by the owner of the account to allow the user to complete the second purchase:  
Senn shows a first transaction exceeding a maximum amount being flagged which requires approval request to an account owner and also shows account owner action to remove the flag which indicates any subsequent transactions like the first one are to be allowed (paras 26, 60, 61 showing a transaction exceeding a maximum amount flagged which requires approval request to owner; para 61 shows owner action to remove flag which indicates any subsequent transactions of that type to be allowed).
   Re claims 10-13 and claims 16-18:   The limitations closely parallel the limitations of claims 2-4 and are therefore rejected under a similar rationale. Computer readable storage media, computer processing unit, memory are shown in Senn (paras 24, 45, 49, 50, 93-95).
Claims 5, 6, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Senn in view of Horvitz and further in view of Acuna-Rohter (U.S. 2015/0142595) (hereinafter referred to as Acuna) and further in view of Gonzales (U.S. 2016/0283945).
  Re claim 5:  Senn in view of Horvitz shows the method of claim 1.  Horvitz further broadly shows using machine learning (paras 28, 31, also showing using machine learning for predictive model of locations of a user)
  Senn and Horvitz do not expressly show but Acuna shows  
   determining, by the one or more processors, a context of the owner of the account based on data from Internet of Things sensors and information from a calendar service of the owner of the account (para 148, showing determining a trip of an account owner). 
    It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Senn and Horvitz that show parameters for authorizing a transaction, the ability to incorporate identity of locations  of individuals associated with a transaction, as shown in Acuna, in order to deter fraudulent account usage.   
   Senn, Horvitz and Acuna do not expressly show but Gonzalez shows based on the context of the owner of the account, determining a time period during which the usage of the account by the user is authorized and a maximum amount that the user is permitted to spend during the usage of the account, wherein the dynamically granting the security permission is further based on the context of the owner of the account (paras 25, 28, 30, showing sub-account users of an account and a holder modifying parameters on the account based on travel, that includes a maximum amount during a specified time period).
  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Senn, Horvitz and Acuna that show parameters for authorizing a transaction, the ability to incorporate identity of locations of individuals associated with a transaction, as shown in Acuna, in order to modify parameters for usage of an account to deter fraudulent account usage.   
   Re claim 6: Senn in view of Horvitz and further in view of Acuna and further in view of Gonzalez shows the method of claim 5. 
   Senn and Horvitz do not expressly show but Acuna shows determining, by the one or more processors, that an analysis of speech of the owner of the account by a natural language processing service and the machine learning module indicates that the owner of the account will likely travel to a location at which the owner of the account will not be in a proximity to the user (paras 22, 147, 148, showing location of account owner and location of point of sale of transaction which may be a user,  determine location may be different from account holder location indicated in text information),   wherein the determining the context is further based on the owner being likely to travel to the location at which the owner will not be in the proximity to the user (para 148).
   It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into Senn and Horvitz that show parameters for authorizing a transaction, the ability to incorporate identity of locations  of individuals associated with a transaction, as shown in Acuna, in order to deter fraudulent account usage.     
     Re claims 13, 14 and claims 19 and 20: The limitations closely parallel the limitations of claims 5 and 6, and are therefore rejected under a similar rationale. Computer readable storage media, computer processing unit, memory are shown in Senn (paras 24, 45, 49, 50, 93-95).

Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        /RAJESH KHATTAR/Primary Examiner, Art Unit 3693